Name: Commission Regulation (EEC) No 170/85 of 23 January 1985 fixing the sluice-gate prices and levies for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 20/ 16 Official Journal of the European Communities 24. 1 . 85 COMMISSION REGULATION (EEC) No 170/85 of 23 January 1985 fixing the sluice-gate prices and levies for eggs Whereas, when the sluice-gate prices applicable from 1 November, 1 February and 1 May are being fixed, changes in world market prices for feed grain are to be taken into account only if the price of the quantity of feed grain required varies by at least a specified minimum in relation to that used to calculate the sluice-gate prices for the preceding quarter ; whereas by Council Regulation (EEC) No 2773/75, the minimum was set at 3 % ; I Whereas the price of the quantity of feed grain required does not vary by 3 % or more from that used for the preceding quarter ; whereas the sluice-gate prices fixed by Regulation (EEC) No 2932/84 should accordingly be maintained unchanged until 30 April 1985 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, world market prices for feed grain are to be taken into account only if at the same time a new sluice-gate price is fixed ; Whereas, since no new sluice-gate prices have been fixed, the levies fixed by Regulation (EEC) No 2932/84 should accordingly be maintained unchanged until 30 April 1985 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organi ­ zation of ' the market in eggs ('), as last amended by Regulation (EEC) No 3643/81 (2), and in particular Articles 3 and 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products (3), as last amended by Regulation (EEC) No 1004/84 (4), and in particular Article 1 thereof, Whereas sluice-gate prices and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2771 /75 must be fixed quarterly in advance in accor ­ dance with the methods of calculation laid down in Council Regulation (EEC) No 2773/75 (5), as last amended by Regulation (EEC) No 2300/77 (*) ; Whereas, since sluice-gate prices and levies for eggs were, by Regulation (EEC) No 2932/84 (*), last fixed for the period 1 November 1984 to 31 January 1985, they must be fixed anew for the period 1 February to 30 April 1985 ; whereas such prices and levies should in principle be calculated by reference to feed grain prices for the period 1 August to 31 December 1984 ; Whereas, pursuant to Council Regulation (EEC) No 855/84, the central rate used under the common agri ­ cultural policy has been subjected to a corrective factor of 1,033651 with effect from the 1984/85 marketing year ; whereas the corrected central rate has led to a change in the relationship between the Community price and the world market price ; whereas account should therefore be taken of this fact by subjecting world market prices to a corrective factor of 0,967445 used for the calculation of levies and sluice-gate prices ; HAS ADOPTED THIS REGULATION : Article 1 The levies provided for in Article 3 of Regulation (EEC) No 2771 /75 in respect of the products specified in Article 1 ( 1 ) of that Regulation and the sluice-gate prices provided for in Article 7 of that Regulation in respect of the like products shall , for the period 1 February to 30 April 1985, be as fixed by Regulation (EEC) No 2932/84. (') OJ No L 282, 1 . 11 . 1975, p. 49 . (2) OJ No L 364, 19 . 12. 1981 , p. 1 . O OJ No L 90, 1 . 4. 1984, p. 1 . (4) OJ No L 101 , 13 . 4. 1984, p. 2 . O OJ No L 282, 1 . 11 . 1975, p. 64. 0 OJ No L 271 , 22. 10 . 1977, p. 6 . Article 2 This Regulation shall enter into force on 1 February 1985.0 OJ No L 276, 19 . 10 . 1984, p . 22. 24. 1 . 85 Official Journal of the European Communities No L 20/ 17 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission